Citation Nr: 1414630	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  04-35 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1975 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board observes that, in a February 2013 Supplemental Statement of the Case (SSOC), the RO listed nine issues; issues one through eight involve increased rating claims, and issue nine is for entitlement to a TDIU.  The Board notes that these increased rating claims are not on appeal and the Board has no jurisdiction over them.  See 38 C.F.R. § 19.31(a) (2013).

In March 2012, the Board remanded the claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is unclear as to whether the Veteran has one service-connected foot disability at 30 percent, or two.  In a February 2009 rating decision, the RO listed the Veteran's service-connected disabilities.  In pertinent part, the RO listed chronic bilateral plantar fasciitis with Achilles tendonitis (previously rated as chronic pain to bilateral feet with intermittent unsteady gait) as 30 percent disabling.

However, in the February 2013 SSOC, the RO listed in pertinent part, that the Veteran is service connected for chronic right foot plantar fasciitis with Achilles tendonitis at 30 percent, and chronic left foot plantar fasciitis with Achilles tendonitis at 30 percent.  Under the combined disability evaluations listed in the February 2013 SSOC, the Veteran's combined rating meets the schedular criteria for a TDIU under 38 C.F.R. § 4.16(A) (2013).  Under the disability evaluations listed in the February 2009 rating decision, he does not.  The February 2013 SSOC infers that he does not meet the scheduler criteria and there is no explanation provided regarding any possible increase for the bilateral foot disability.  Clarification of the Veteran's service-connected disabilities is therefore needed.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC must identify each of the Veteran's current service-connected disabilities, and their assigned evaluations.

2. After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for entitlement to a TDIU.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his representative with an appropriate SSOC and afford a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


